DETAILED ACTION
This communication is in respond to applicant’s amendment filed on January 28, 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,810,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Double patent rejection of claims 1-20 have been withdrawn in light of Terminal Disclaimer filed on 01/28/2022.

Applicant's remaining arguments filed on 01/28/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument:
“The Office Action cites the false positive weights of Walters, specifically col. 6, 11. 11-34 and col. 10, 11. 11-19. As noted in the Office Action, the false positive weights of Walters are determined "regarding matches and false-positive rates for the content type(s) of the first media content" and "for specific genres of video included in the first media content and the second media content". 
In contrast, the weights of claim 1 are computed based on "an expected rate of false positive sensitive data classifications associated with a combination of [] classification rule and [] type of sensitive data". Walters doesn't teach or suggest a false positive weight computed based on "an expected rate of false positive sensitive data classifications". Indeed, Walters doesn't describe sensitive data classification whatsoever. In addition, the false positive weights of Walters aren't computed based on "a combination of classification rule and type of sensitive data" as claimed.” (Applicant’s response filed on 01/28/2022, pages 8-9).
Examiner’s Response:
The examiner respectfully disagrees. At the onset, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, sensitive data classifications associated with classification rule and type of sensitive data is clearly disclosed by Galil, for example, para. 0019, 0023, “…the set of rules may include any suitable number of regular expressions, algorithms, and the like, which identify sensitive information. In some examples, the regular expressions in the set of rules indicate patterns of transmitted data that match sensitive data” (Note: a pattern corresponds to a type). The difference between Galil and the claimed limitation is Galil does not teach weight being computed based on an expected rate of false positive classifications. However, this concept is clearly disclosed by Walters. Walters disclosed classification associated with a weight computed based on 1) a type of data that the classification rule is configured to detect and 2) an expected rate of false positives associated with classification associated with a combination of the classification 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2015/0242639 A1 to Galil et al. (hereinafter Galil) in view of US Pat. No. 9,659,014 B1 to Walters et al. (hereinafter Walters) and US PG-PUB No. 2013/0145472 A1 to Ramabhatta et al. (hereinafter Ramabhatta).
As per claim 1, Galil disclosed a gateway device, comprising: 

access data from one or more of the plurality of data sources, the accessed data comprising a plurality of data portions (Galil, par 0018, the system receive streaming data (read: data portions from one or more of a plurality of data sources); 
access a set of classification rules, each of the set of classification rules configured to classify a data portion of the plurality of data portions as sensitive data (Galil, par 0019, 0023, “…the set of rules may include any suitable number of regular expressions, algorithms, and the like, which identify sensitive information. In some examples, the regular expressions in the set of rules indicate patterns of transmitted data that match sensitive data”); 
determine if the data portion is sensitive; and in response to determining that the data portion is sensitive, modify a user interface presented to a user to indicate that the data portion is determined to be sensitive (Galil, par 0028, “The corrective action may also include sending an alert to any suitable application, computing device, or user, wherein the alert indicates the transmission of sensitive information”, an alert to user implies a modifying a user interface presented to user), perform the security operation to reduce a security risk associated with the data portion (Galil, par 0028, “the dispatcher module 126 may execute a corrective action in response to detecting that at least one of the transmitted data blocks matches the set of rules”);
Galil differs from the claimed invention in that Galil does not disclose “...each classification associated with a weight computed based on 1) a type of sensitive data that the classification 
Galil further does not explicitly disclose “…a selection of a security operation presented to a user via a security user interface responsive to…”, in an analogous art in system security, Ramabhatta disclosed presenting user with a set of security operations that can be take in response to 

As per claim 2, Galil-Walters-Ramabhatta disclosed the device of claim 1, wherein a data portion is at least one of: a cell in a table, a non- delimited string of characters, and a file (Galil, par 0027, transmitted data, the examiner takes official notice that network transmitted data commonly include data file).

As per claim 3, Galil-Walters-Ramabhatta disclosed the device of claim 1, wherein sensitive data is at least one of: an address component, a date of birth, a telephone number, an email address, a social security number, a financial account number, a password, and a username (Galil, par 0023, “….social security numbers, credit card numbers, phone numbers, postal codes, or birth dates, etc.”).

As per claim 4, Galil-Walters-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when the data portion matches a pre-defined pattern associated with the classification rule (Galil, par 0023, regular expressions identify sensitive data based on pattern of numeric and/or alphanumeric characters).



As per claim 6, Galil-Walters-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when a contextual data requirement specified by the classification rule is satisfied by one or both of the data portion and associated data sources of the plurality of data sources (Galil, par 0027, “source IP address”, “metadata” of transmitted data are forms of contextual data requirement).

As per claim 7, Galil-Walters-Ramabhatta disclosed the device of claim 1, wherein a classification rule of the set of classification rules is satisfied when the data portion matches an entry in a reference table specified by the classification rule (Galil, par 0027, the despatcher module may use keywords to identify sensitive information, the data structure holding the keywords is the equivalent of a reference table).

As per claim 8, Galil-Walters-Ramabhatta disclosed the device of claim 1, Galil does not explicitly disclose “a classification rule of the set of classification rules is satisfied when a trained machine learning model associated with the classification rule returns a score for the data portion beyond a threshold value, the score computed by the machine learning model based on one or more features extracted from the data portion and used as input for the machine learning model”, however, Walters disclosed a classification rule of the set of classification rules is 

As per claim 10, Galil-Walters-Ramabhatta disclosed the device of claim 1, wherein the expected rate of false positives associated with a classification rule is determined by applying the classification rule to a training data set (Walters, col. 8, lines 60-67, the reasons of obviousness have been noted in the rejection of claims 1 and 8 above and applicable herein).

Claims 11-18 and 20 recite substantially the same limitations as claims 1-8 and 10, respectively, in the form of a method implemented by the corresponding device, therefore, they are rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galil in view of Walters and Ramabhatta as applied to claim 1 above, and further in view of US PG0PUB No. 2014/0047551 A1 to Nagasundaram et al. (hereinafter Nagasundaram).
As per claim 9, Galil-Walters-Ramabhatta disclosed the device of claim 1; Galil does not explicitly disclose “the selected security operation includes at least one of encryption, tokenization, and obfuscation, and wherein the selected security operation is performed based on a desired security level for the data portion”, however, in an analogous art in data protection, Nagasundaram disclosed obfuscation of identified sensitive data and providing a configurable level of anonymization that is tied to the security level of sensitive data (Nagasundaram, par 0012, masking sensitive data, and par 0024, anonymization engine may be provided that may be capable of performing various anonymization processes to provide a configurable level of anonymization that is tied to the privacy or security level of the sensitive data); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Galil to further incorporate masking of detected sensitive data and providing a configurable level of anonymization based on security level as disclosed by Nagasundaram, such modification would provide user with increased flexibility in protection of sensitive information.

Claim 19 recites substantially the same limitations as claim 9, in the form of a method implemented by the corresponding device, therefore, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491